 



Exhibit 10.03
Description of the Amendment to the Series A Out-Performance Program
      The Series A Out-Performance Program of United Dominion Realty Trust, Inc.
(the “Company”), was approved by the Company’s stockholders at its 2001 Annual
Meeting of Shareholders. The Series A Out-Performance Program was designed to
provide participants with the possibility of substantial returns on their
investment if the total return on the Company’s common stock exceeded targeted
levels, while putting the participants’ investment at risk if those levels were
not exceeded. The Series A Out-Performance Partnership Shares, referred to
herein as the “Series A OPPSs,” vested in June 2003.
      The Series A Out-Performance Program, as approved by the Company’s
stockholders in 2001, permitted individuals to transfer Series A OPPSs only to a
family member or a family-owned entity or in the event of death or disability.
These restrictions on transfer provide limited liquidity for the holders of
interests in the Series A Out-Performance Program and they do not allow such
holders to tender their Series A OPPSs as consideration for their investment in
a subsequent out-performance program. Participating in an out-performance
program can involve a significant upfront cash investment by a participant,
which many participants may not have and cannot fund out of existing assets or
without borrowing or without selling the participant’s existing shares of the
Company’s common stock. The Company believes that requiring participants to pay
cash upfront as the only means of participating in an out-performance program
has limited the attractiveness and participation by some of the Company’s
executives and other key employees in subsequent out-performance programs. At
the Company’s Annual Meeting of Stockholders held on May 3, 2005 (the
“Meeting”), the Company’s stockholders approved an amendment to the Series A
Out-Performance Program that was designed to address this concern. The amendment
to the Series A Out-Performance Program, approved by the Company’s stockholders
at the Meeting, allows the participants to sell the Series A OPPSs to the
Company or to exchange the Series A OPPSs for interests in subsequent
out-performance programs, with the prior written consent of the board of
managers of UDR Out-Performance I, LLC. The value of the interests in the
Series A Out-Performance Program that are exchanged for interests in a
subsequent out-performance program will be determined based on the fair market
value at the time as determined by an independent valuation expert. UDR
Out-Performance I, LLC is a limited liability company owned by members of the
Company’s senior management and other key employees whose current board of
managers is comprised of two of the Company’s independent directors and two
members of the Company’s senior management. Amending the Series A
Out-Performance Program to allow participants to sell Series A OPPSs to the
Company or to exchange Series A OPPSs for interests in subsequent
out-performance programs will allow the Series A participants to participate in
subsequent out-performance programs, such as the New Out-Performance Program
that was also approved by the Company’s stockholders at the Meeting, by
tendering the Series A OPPSs, instead of cash, as consideration for their
investment in the subsequent out-performance program.
     A description of the Series A Out-Performance Program is attached as
Exhibit 10(xviii) to the Company’s Quarterly Report on Form 10-Q for the quarter
ended September 30, 2001 (Commission File No. 1-10524).

